Name: Commission Regulation (EU) NoÃ 706/2010 of 5Ã August 2010 correcting the Spanish, French, Portuguese and Romanian versions of Regulation (EC) NoÃ 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  tariff policy
 Date Published: nan

 6.8.2010 EN Official Journal of the European Union L 205/2 COMMISSION REGULATION (EU) No 706/2010 of 5 August 2010 correcting the Spanish, French, Portuguese and Romanian versions of Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143, Article 144(1), Articles 148 and 156, and Article 188(2) in conjunction with Article 4 thereof, Whereas: (1) An error appears in the Spanish, French and Romanian language versions of the text of Article 13(4) of Commission Regulation (EC) No 891/2009 (2). Moreover, another error appears in the Portuguese version of Part I of Annex I to that Regulation. (2) Regulation (EC) No 891/2009 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Spanish, French, Portuguese and Romanian language versions. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 254, 26.9.2009, p. 82.